ORDER
PER CURIAM.
Paul DeGonia (Movant) appeals from the dismissal of his Independent Action in Eq*507uity to Vacate Judgment. Rule 74.06(b) and (d). Movant contends that the motion court erred in denying his Rule 74.06 motion because Movant stated a claim upon which relief can be granted, extrinsic fraud was committed upon the motion court, and denying his motion without a hearing denied Movant the right to testify and present evidence. Movant also alleges that the trial court erred in fading to instruct the jury on a lesser included offense instruction of second- or third-degree assault.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).